Citation Nr: 1530553	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-47 017	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of a left ankle injury.

2.  Entitlement to service connection for residuals of a left ankle injury. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1989 to June 1989.  He served in the Army National Guard from January 1989 to January 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran requested a videoconference hearing on his November 2010 VA Form 9 Substantive Appeal.  Before the hearing occurred, the Veteran cancelled his request in writing, through his representative. 

The Board notes that although the Veteran's Form 9 was not received in a timely fashion, the VA waived its objections to the timeliness of the Form 9 by treating the form as timely.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the 60-day period in which to file a substantive appeal is not jurisdictional, and thus VA may waive any issue of timeliness in the filing of a substantive appeal).  


FINDINGS OF FACT

1.  In an April 1999 rating decision, the RO denied entitlement to service connection for residuals of a left ankle injury, and the appellant did not appeal this decision.  

2.  Evidence received since the April 1999 rating decision relates to the basis for the prior denial.  

3.  Resolving all doubt in the Veteran's favor, the currently demonstrated left ankle disability was caused by an in-service left ankle sprain. 



CONCLUSIONS OF LAW

1.  The April 1999 rating decision that denied entitlement to service connection for residuals of a left ankle injury is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  Evidence received since the April 1999 rating decision with regard to the residuals of a left ankle injury is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for residuals of a left ankle injury. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria to establish service connection for a left ankle condition is met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

To the extent that the action taken herein below is favorable to the appellant, a full discussion of the VCAA is not required at this time. Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Reopening

Generally, a claim that has been denied in a final unappealed decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  38 U.S.C.A. § 5108 presents an exception to this rule, providing that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New and material evidence is evidence not previously submitted to agency decision makers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low".  See Shade v. Shinseki, 24 Vet. Ap. 110, 117 (2010).

In April 1999, the Veteran's claim for entitlement to service connection for a residuals of a left ankle injury was denied by the Winston-Salem, North Carolina RO, as there was no evidence of residuals of a left ankle injury and no evidence relating the injury to service.  That decision is final. See 38 U.S.C.A. §  7105(c); 38 C.F.R. § 20.1103. 

Ten years later, the Veteran submitted additional evidence relevant to his claim, and the RO reopened the claim in its December 2009 rating decision.  As this is a threshold jurisdictional question for the Board, the Board must decide the matter on appeal, regardless of how the RO ruled on the question of reopening. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial). 

The evidence received since the April 1999 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  For example, in an August 2009 treatment note, a private physician opined that the Veteran's current left ankle osteoarthritis stemmed from the Veteran's left ankle service injury.  Treatment notes from private physicians and VA examiners also document the Veteran's left ankle osteoarthritis.  This new evidence clearly addresses the reasons for the previous denial, that is, no evidence of disability, and lack of nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims are reopened and will be considered on the merits.    

Service Connection for Left Ankle Disability 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131.

Generally, to establish a right to compensation for a present disability, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the case at hand, the Veteran contends that his current left ankle disability was caused by his in-service left ankle sprain.  As will be discussed below, service connection is warranted.    

With regard to the first element necessary to establish a right to compensation-present disability-the Board notes, as detailed in the November 2009 VA examination,  that the Veteran is currently diagnosed with degenerative arthritis in his left ankle.  Therefore, the Board finds the Veteran experiences a current disability, as required by 38 C.F.R. § 3.303 (2014).  

Secondly, as documented by the Veteran's service treatment records and statements, 
on May 21, 1992, the Veteran twisted his left ankle while dismounting from a truck.  Although this injury occurred while the Veteran was on inactive duty for training, his service records demonstrate a favorable line of duty determination for this injury.  Later in 1993, the Veteran again injured his left ankle by falling off scaffolding.  Thus, the Board finds the Veteran experienced an in-service injury.  

Finally, with regard to the remaining 38 U.S.C.A. § 1131 element, there are conflicting nexus opinions concerning the etiology of the Veteran's current left ankle degenerative arthritis.  The Veteran, however, believes his in-service left ankle sprain caused his left ankle degenerative arthritis.  He also stated that since the injury, he has experienced persistent pain in that ankle.     

In November 2009, the Veteran underwent an examination of his left ankle at a VA hospital.  The examiner determined that the Veteran suffered from degenerative arthritis in his left ankle joint, yet did not find the arthritis related to the military sprain.  Instead, the examiner stated the arthritis stemmed from the Veteran's morbid obesity: "it appears he had a sprain of his ankle in the military and did develop osteoarthritis of that joint.  With his morbid obesity, I do not feel that the sprain had any contributing factor to his current problem.  It is my opinion that it is as likely as not that his sprain did not contribute to a medical disability but his morbid obesity does."  The Veteran believes his condition is not related to his obesity, as the osteoarthritis is limited to only his left ankle.     

An August 2009 private treatment record reflects that the physician thought that there was a "component of disability in [the Veteran's] left ankle secondary to his previous military injury."  Throughout 2010, the Veteran sought treatment for this malady from his private primary care doctor and a private orthopedic surgeon.  Throughout multiple visits, the physicians determined the Veteran suffered from decreased range of motion, tenderness to the joint, effusion, and pain.  He was diagnosed with posttraumatic osteoarthritis in his left ankle; the primary care doctor and the orthopedic surgeon stated that the osteoarthritis originated from his fall from the truck in 1992. 

The Board initially notes that the VA examiner's explanation is not wholly convincing because the VA examiner did not provide a rationale for his opinion and offered a somewhat contradictory finding: while he found that the sprain did not contribute to the Veteran's current problem, the examiner seemed to intimate that the osteoarthritis developed because of the military sprain.  Moreover, the examiner did not address the Veteran's legitimate contention that if obesity were the cause of the osteoarthritis, the Veteran would be experiencing osteoarthritis in both his left and right ankles.  Finally, the VA examiner did not speak about the persistent pain the Veteran has experienced in his left ankle since the injury.  

As the Board finds the VA examiner's conclusion inconclusive, the Board determines the Veteran's private physicians rendered a more probative determination.  The Veteran's private physicians addressed the Veteran's longstanding complaints of left ankle pain since the injury and reasonably explained the connection between the injury and his current diagnosis.  The Veteran, moreover, offered evidence demonstrating that he has suffered from left ankle pain ever since his left ankle sprain.  Thus, the Board finds the evidence to be at least in equipoise.    

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a left ankle disability is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990). 


ORDER

The application to reopen the claim of service connection for entitlement to residuals of a left ankle injury is granted.

Service connection for a left ankle disorder is granted. 




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


